DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on September 9, 2022 has been entered.  Claims 1, 16, 20, 24-26 and 30 have been amended.  Claims 1-30 are pending in this application.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 20 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, 7-8, 10, 20-21 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2008/0129684) in view of Washeleski et al. (US 6,499,35), and further in view of Chou et al. (US 6,181,996).    
Regarding claim 1, Adams discloses an occupant detection system for a vehicle (Figs 1, 4, 7 and 8; [0034]-[0035], [0040], e.g., several sensors arranged for sensing the presence and the location of the driver 16), e.g., comprising: 
a user interface ([0023], e.g., the system 20) comprising a touch sensitive input device adapted to be fixedly mounted to a vehicle and having a touch sensitive active surface (Figs 1-4; [0025]-[0026], e.g., the system 20 comprising a touch sensitive screen 40, a left capacitive sensor 30 and a right capacitive sensor 32);
at least one second sensor located in a seat cushion of a seat assembly, the at least one second sensor being operable for detecting an occupant in the seat assembly ([0034], e.g., the pressure weight-based sensor 90 in a seat cushion 17 for detecting the presence of a driver and the driver’s weight distribution);
a controller (Fig. 4; [0026], e.g., a controller 50) in communication with the user interface and the at least one second sensor to receive a sensor signal from the at least one second sensor [0046], e.g., the pressure weight-based sensor 90 detects the location of the driver 16 and provides signal information to the controller 50) and user interface signals from the user interface ([0031]-[0032], e.g., the proximity sensors employ capacitive sensors 30 and 32 for sensing the user), the controller being operable to monitor the at least one second sensor and the user interface; and
 wherein the controller processes the sensor signal and the user interface signals and determines whether the seat assembly is one of unoccupied and occupied and characteristics of any occupant in the seat assembly if the seat assembly is occupied ([0032], [0034], e.g., determine the presence and position of the driver in the seat assembly).  
Adams does not disclose the occupant detection system for a vehicle comprising: 
at least one first sensor located in a seat back of a seat assembly of the vehicle, the at least one first sensor being operable for detecting the occupant in the seat assembly;
the controller in communication with the at least one first sensor to receive a sensor signal from the at least one first sensor, the controller being operable to monitor the at least one first sensor; wherein the controller processes the sensor signal and determines whether the seat assembly is one of unoccupied and occupied and characteristics of any occupant in the seat assembly if the seat assembly is occupied; and wherein the controller communicates the determination to at least one of a vehicle electronic controller and a remote device.
However, Washeleski discloses an occupant detection system for a vehicle (Figs 8-9; col. 6, lines 40-67, col. 7, lines 1-20, e.g., a seat occupant sensor system 60) comprising: 
at least one first sensor located in a seat back of a seat assembly of the vehicle and at least one second sensor located in a seat cushion of the seat assembly (e.g., a seat back sensor 62 and seat bottom sensors 64, 66 and 68), the at least one first sensor and the at least one second sensor being operable for detecting an occupant in the seat assembly (e.g., seat sensors 62, 64, 66, and 68 monitor a seat 70 to determine the characteristics such as presence, size, position, and type of an occupant of the seat); 
a controller in communication with the at least one first sensor and the at least one second sensor to receive sensor signals from the at least one first sensor and the at least one second sensor (e.g., the controller 14 processes seat sensor signal 76 from seat back sensor 62 to determine if the occupant is sitting back on seat back 72 and processes seat sensor signals 78, 80, and 82 from seat bottom sensors 64, 66, and 68 to determine the weight of the occupant of seat 70), 
the controller being operable for monitoring the at least one first sensor and the at least one second sensor; and wherein the controller processes the sensor signals and determines whether the seat assembly is one of unoccupied and occupied and characteristics of any occupant in the seat assembly if the seat assembly is occupied (e.g., processes seat sensor signal 76, 78, 80, and 82 to determine the characteristics such as presence, size, position, and type of an occupant of the seat).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Washeleski in the invention of Adams for placing a seat back sensor and seat bottom sensors in a seat assembly in order to determine the characteristics such as presence, size, position, and type of an occupant of the seat.
Adams in view of Washeleski does not specifically disclose wherein the controller communicates the determination to at least one of a vehicle electronic controller and a remote device.
However, Chou discloses an occupant detection system for a vehicle (Figs 1-3; col. 3, lines 1-14; e.g., a vehicle system 100 comprises sensors for detecting the presence of a passenger), comprising: 
a first sensor located in a seat back of a seat assembly of the vehicle (e.g., a first sensor 120) and a second sensor located in a seat cushion of the seat assembly (e.g., 130), the at least one first sensor and the at least one second sensor being operable to detect for detecting an occupant in the seat assembly (col. 3, lines 33-35; e.g., detecting a passenger located inside of the vehicle);
a controller (e.g., ECU 140) in communication the first sensor and the second sensor to receive sensor signals from the at least one first sensor and the at least one second sensor (col. 3, lines 53-62, e.g., receives signals from the sensors 120 and 130), the controller being operable to monitor the first sensor and the second sensor (e.g., the sensor's electrical characteristics are monitored by ECU 140); and
wherein the controller processes the sensor signals and determines whether the seat assembly is one of unoccupied and occupied and characteristics of any occupant in the seat assembly if the seat assembly is occupied (col. 4, lines 11-25, col. 4, lines 59-67, col. 5, lines 40-56, e.g., detecting the presence of a passenger and the type of the passenger (e.g., animal, children, an adult)); and 
wherein the controller communicates the determination to at least one of a vehicle electronic controller and a remote device (col. 3, lines 14-20, lines 58-67; claim 12, e.g., communicates the determination to a vehicle electronic controller (ECUs 160-162) and a remote device).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Chou in the invention of Adams in view of Washeleski to communicate a detection result to a vehicle electronic controller and a remote device so that a vehicle’s information system user interface can be selectively changed depending upon whether passengers are detected in the vehicle, thereby to increase utility for the passenger detected (Chou, col. 5, lines 52-67).    

Regarding claim 2, Adams in view of Washeleski and Chou further discloses the occupant detection system as set forth in claim 1 wherein the at least one first sensor and the at least one second sensor each comprises a capacitance sensor (Washeleski, col. 7, lines 49-62).  

Regarding claim 3, Adams in view of Washeleski and Chou further discloses the occupant detection system as set forth in claim 1 wherein the at least one first sensor comprises a seat back sensor located within the seat back and the at least one second sensor comprises a seat cushion left sensor, a seat cushion right sensor, and a seat cushion front sensor, all of which are located within the seat cushion (Washeleski, Figs 8-9; e.g., a seat back sensor 62, a seat bottom left sensor 64, a seat bottom right sensor 66, and a seat bottom front sensor 68). 

Regarding claim 4, Adams in view of Washeleski and Chou further discloses the occupant detection system as set forth in claim 1 wherein the controller monitors the seat assembly to determine the characteristics of any occupant comprising presence, size, position, and type of the occupant of the seat assembly (Adams, [0034], e.g., determine the presence and position of the driver in the seat assembly.  Washeleski, col. 6, lines 40-67, col. 7, lines 1-20, e.g., determine the characteristics such as presence, size, position, and type of an occupant of the seat).  

Regarding claim 5, Adams further discloses the occupant detection system as set forth in claim 1 including at least one camera located on the vehicle and to communicate with the controller, the at least one camera providing a field of vision of the seat assembly to the controller (Fig. 4; [0038], e.g., the images acquired by sensor 96 can be processed to recognize the driver 16 and the driver's location). 

Regarding claim 7, Adams further discloses the occupant detection system as set forth in claim 5 wherein the at least one camera is located in a front of a cabin of the vehicle overlooking the seat assembly (Figs 7-8; [0038], [0040], e.g., the camera 96 is located in a front of a cabin).

Regarding claim 8, Adams further discloses the occupant detection system as set forth in claim 5 wherein the at least one camera is part of a center stack, mirror, headliner, dome light, overhead storage area, and controls of the vehicle (Figs 7-8; [0038], [0040], e.g., the camera 96 could be located in the headliner, in the instrument panel, and in the mirror of the vehicle).

Regarding claim 10, Adams further discloses the occupant detection system as set forth in claim 5 wherein the at least one camera is located in a pillar of the vehicle to monitor one of a cabin of the vehicle and inside/outside viewing of the vehicle (Fig. 4; [0038], [0040], e.g., the at least camera 96 could be mounted in the A-pillar for detecting driver position).  

Regarding claim 20, Adams discloses an occupant detection system for a vehicle (Figs 1, 4, 7 and 8; [0034]-[0035], [0040], e.g., several sensors arranged for sensing the presence and the location of the driver 16) comprising: 
a user interface comprising a touch sensitive input device adapted to be fixedly mounted to a vehicle and having a touch sensitive active surface (Figs 1-4; [0025]-[0026], e.g., the system 20 comprising a touch sensitive screen 40, a left capacitive sensor 30 and a right capacitive sensor 32);
a seat cushion sensor and operable to detect an occupant in the seat assembly ([0034], e.g., the pressure weight-based sensor 90 in a seat cushion 17 for detecting the presence of a driver and the driver’s weight distribution); 
a controller (Fig. 4; [0026], e.g., a controller 50) in communication with the user interface and the seat cushion sensor to receive a sensor signal from the seat cushion sensor and user interface signals from the user interface, the controller being operable to monitor the seat cushion sensor ([0046], e.g., the pressure weight-based sensor 90 detects the location of the driver 16 and provides signal information to the controller 50) and the user interface ([0031]-[0032], e.g., the proximity sensors employ capacitive sensors 30 and 32 for sensing the user); and 
wherein the controller processes the sensor signal and the user interface signals and determines whether the seat assembly is one of an empty and occupied and characteristics comprising presence and position of an occupant in the seat assembly ([0032], [0034], e.g., determine the presence and position of the driver in the seat assembly).  
Adams does not disclose the occupant detection system for a vehicle comprising: 
a plurality of sensors comprising a seat back sensor located within a seat back of a seat assembly of the vehicle and a seat cushion left sensor, a seat cushion right sensor, and a seat cushion front sensor, all located within a seat cushion of the seat assembly and operable for detecting an occupant in the seat assembly;
the controller in communication with the plurality of sensors to receive sensor signals from the plurality of sensors, the controller being operable to monitor the plurality of sensors; wherein the controller processes the sensor signals and determines whether the seat assembly is one of an empty and occupied and characteristics comprising presence, size, position, and type of an occupant in the seat assembly; and wherein the controller communicates the determination to at least one of a vehicle electronic controller and a remote device.
However, Washeleski discloses an occupant detection system for a vehicle (Figs 8-9; col. 6, lines 40-67, col. 7, lines 1-20, e.g., a seat occupant sensor system 60) comprising: 
a plurality of sensors comprising a seat back sensor located within a seat back of a seat assembly of the vehicle and a seat cushion left sensor, a seat cushion right sensor, and a seat cushion front sensor (e.g., a seat back sensor 62, a seat cushion left sensor 64, a seat cushion right sensor 66 and a seat cushion front sensor 68), all located within a seat cushion of the seat assembly and operable to detect an occupant in the seat assembly (e.g., the sensors 62, 64, 66, and 68 are placed within seat 70 and monitor the seat 70 to determine the characteristics such as presence, size, position, and type of an occupant of the seat); 
a controller in communication with the plurality of sensors to receive sensor signals from the plurality of sensors, the controller being operable to monitor the plurality of sensors (e.g., the controller 14 processes seat sensor signal 76 from seat back sensor 62 to determine if the occupant is sitting back on seat back 72 and processes seat sensor signals 78, 80, and 82 from the sensors 64, 66, and 68 to determine the weight of the occupant of seat 70); and 
wherein the controller processes the sensor signals and determines whether the seat assembly is one of an empty and occupied and characteristics comprising presence, size, position, and type of an occupant in the seat assembly (e.g., processes seat sensor signal 76, 78, 80, and 82 to determine the characteristics such as presence, size, position, and type of an occupant of the seat).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Washeleski in the invention of Adams for placing a seat back sensor, a seat cushion left sensor, a seat cushion right sensor, and a seat cushion front sensor in a seat assembly in order to determine the characteristics such as presence, size, position, and type of an occupant of the seat.
Adams in view of Washeleski does not specifically disclose wherein the controller communicates the determination to at least one of a vehicle electronic controller and a remote device.
However, Chou discloses an occupant detection system for a vehicle (Figs 1-3; col. 3, lines 1-14; e.g., a vehicle system 100 comprises sensors for detecting the presence of a passenger), comprising: 
a first sensor located in a seat back of a seat assembly of the vehicle (e.g., a first sensor 120) and a second sensor located in a seat cushion of the seat assembly (e.g., 130), the at least one first sensor and the at least one second sensor being operable to detect for detecting an occupant in the seat assembly (col. 3, lines 33-35; e.g., detecting a passenger located inside of the vehicle);
a controller (e.g., ECU 140) in communication the first sensor and the second sensor to receive sensor signals from the at least one first sensor and the at least one second sensor (col. 3, lines 53-62, e.g., receives signals from the sensors 120 and 130), the controller being operable to monitor the first sensor and the second sensor (e.g., the sensor's electrical characteristics are monitored by ECU 140); and
wherein the controller processes the sensor signals and determines whether the seat assembly is one of unoccupied and occupied and characteristics of any occupant in the seat assembly if the seat assembly is occupied (col. 4, lines 11-25, col. 4, lines 59-67, col. 5, lines 40-56, e.g., detecting the presence of a passenger and the type of the passenger (e.g., animal, children, an adult)); and 
wherein the controller communicates the determination to at least one of a vehicle electronic controller and a remote device (col. 3, lines 14-20, lines 58-67; claim 12, e.g., communicates the determination to a vehicle electronic controller (ECUs 160-162) and a remote control device).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Chou in the invention of Adams in view of Washeleski to communicate a detection result to a vehicle electronic controller and a remote device so that a vehicle’s information system user interface can be selectively changed depending upon whether passengers are detected in the vehicle, thereby to increase utility for the passenger detected (Chou, col. 5, lines 52-67).    

Regarding claim 21, Adams further discloses the occupant detection system as set forth in claim 20 including at least one camera located on the vehicle to communicate with the controller, the at least one camera providing a field of vision of the seat assembly to the controller (Fig. 4; [0038], e.g., the images acquired by sensor 96 can be processed to recognize the driver 16 and the driver's location).

Regarding claim 26, Adams discloses a method for detecting an occupant in a vehicle
(Figs 1, 4, 7 and 8; [0034]-[0035], [0040], e.g., several sensors arranged for sensing the presence and the location of the driver 16), the method comprising steps of: 
providing an occupant detection system comprising a user interface comprising a touch sensitive input device adapted to be fixedly mounted to a vehicle and having a touch sensitive active surface (Figs 1-4; [0023], [0025]-[0026], e.g., the system 20 comprising a touch sensitive screen 40, a left capacitive sensor 30 and a right capacitive sensor 32), at least one second sensor located in a seat cushion of a seat assembly ([0034], e.g., the pressure weight-based sensor 90 in a seat cushion 17 for detecting the presence of a driver and the driver’s weight distribution), and a controller in communication with the user interface and the at least one second sensor (Fig. 4; [0026], [0046], e.g., [0046], e.g., the pressure weight-based sensor 90 detects the location of the driver 16 and provides signal information to a controller 50);  
detecting by the at least one second sensor an occupant in the seat assembly ([0034], e.g., the pressure weight-based sensor 90 in a seat cushion 17 for detecting the presence of a driver and the driver’s weight distribution); 
receiving, by the controller, a sensor signal from the at least one second sensor and user interface signals from the user interface; and 
processing, by the controller, the sensor signal and the user interface signals and determining, by the controller, whether the seat assembly is occupied and characteristics of any occupant in the seat assembly if the seat assembly is occupied ([0032], [0034], e.g., determine the presence and position of the driver in the seat assembly).  
Adams does not disclose the occupant detection system comprising: 
at least one first sensor located in a seat back of a seat assembly of the vehicle, the at least one first sensor being operable for detecting the occupant in the seat assembly;
the controller in communication with the at least one first sensor to receive a sensor signal from the at least one first sensor, the controller being operable for monitoring the at least one first sensor; wherein the controller processes the sensor signal and determines whether the seat assembly is one of unoccupied and occupied and characteristics of any occupant in the seat assembly if the seat assembly is occupied; and wherein the controller communicates the determination to at least one of a vehicle electronic controller and a remote device.
However, Washeleski discloses an occupant detection system for a vehicle (Figs 8-9; col. 6, lines 40-67, col. 7, lines 1-20, e.g., a seat occupant sensor system 60) comprising: 
at least one first sensor located in a seat back of a seat assembly of the vehicle and at least one second sensor located in a seat cushion of the seat assembly (e.g., a seat back sensor 62 and seat bottom sensors 64, 66 and 68), the at least one first sensor and the at least one second sensor being operable for detecting an occupant in the seat assembly (e.g., seat sensors 62, 64, 66, and 68 monitor a seat 70 to determine the characteristics such as presence, size, position, and type of an occupant of the seat); 
a controller in communication with the at least one first sensor and the at least one second sensor to receive sensor signals from the at least one first sensor and the at least one second sensor (e.g., the controller 14 processes seat sensor signal 76 from seat back sensor 62 to determine if the occupant is sitting back on seat back 72 and processes seat sensor signals 78, 80, and 82 from seat bottom sensors 64, 66, and 68 to determine the weight of the occupant of seat 70), 
the controller being operable for monitoring the at least one first sensor and the at least one second sensor; and wherein the controller processes the sensor signals and determines whether the seat assembly is one of unoccupied and occupied and characteristics of any occupant in the seat assembly if the seat assembly is occupied (e.g., processes seat sensor signal 76, 78, 80, and 82 to determine the characteristics such as presence, size, position, and type of an occupant of the seat).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Washeleski in the invention of Adams for placing a seat back sensor and seat bottom sensors in a seat assembly in order to determine the characteristics such as presence, size, position, and type of an occupant of the seat.
Adams in view of Washeleski does not specifically disclose wherein the controller communicates the determination to at least one of a vehicle electronic controller and a remote device.
However, Chou discloses an occupant detection system for a vehicle (Figs 1-3; col. 3, lines 1-14; e.g., a vehicle system 100 comprises sensors for detecting the presence of a passenger), comprising: 
a first sensor located in a seat back of a seat assembly of the vehicle (e.g., a first sensor 120) and a second sensor located in a seat cushion of the seat assembly (e.g., 130), the at least one first sensor and the at least one second sensor being operable to detect for detecting an occupant in the seat assembly (col. 3, lines 33-35; e.g., detecting a passenger located inside of the vehicle);
a controller (e.g., ECU 140) in communication the first sensor and the second sensor to receive sensor signals from the at least one first sensor and the at least one second sensor (col. 3, lines 53-62, e.g., receives signals from the sensors 120 and 130), the controller being operable to monitor the first sensor and the second sensor (e.g., the sensor's electrical characteristics are monitored by ECU 140); and
wherein the controller processes the sensor signals and determines whether the seat assembly is one of unoccupied and occupied and characteristics of any occupant in the seat assembly if the seat assembly is occupied (col. 4, lines 11-25, col. 4, lines 59-67, col. 5, lines 40-56, e.g., detecting the presence of a passenger and the type of the passenger (e.g., animal, children, an adult)); and 
wherein the controller communicates the determination to at least one of a vehicle electronic controller and a remote device (col. 3, lines 14-20, lines 58-67; claim 12, e.g., communicates the determination to a vehicle electronic controller (ECUs 160-162) and a remote control device).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Chou in the invention of Adams in view of Washeleski to communicate a detection result to a vehicle electronic controller and a remote device so that a vehicle’s information system user interface can be selectively changed depending upon whether passengers are detected in the vehicle, thereby to increase utility for the passenger detected (Chou, col. 5, lines 52-67).      

	Regarding claim 27, Adams further discloses the method as set forth in claim 26 including a step of locating at least one camera on the vehicle to communicate with the controller, and providing, by the at least one camera, a field of vision of the seat assembly to the controller (Fig. 4; [0038], e.g., the images acquired by sensor 96 can be processed to recognize the driver 16 and the driver's location).

6.	Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2008/0129684) in view of Washeleski et al. (US 6,499,359) and Chou et al. (US 6,181,996), and further in view of Oriewski (US 2009/0234542).     
Regarding claim 6, Adams in view of Washeleski and Chou does not specifically disclose the occupant detection system as set forth in claim 5 wherein the at least one camera is used for thermal imaging of one of the occupant, a child seat, and a child seat forward and backward in the seat assembly.
However, Oriewski discloses an occupant detection system (Figs 1-2; [0006]-[0007], e.g., a safety system for detecting a child seat) comprising: 
at least one camera located on a vehicle and to communicate with a controller ([0041], e.g., the camera 30 is located in a vehicle and communicates with a controller 20), the at least one camera providing a field of vision of a seat assembly to the controller ([0042]-[0044], e.g., provide image information of a seat 14 to the controller 20), wherein the at least one camera is used for thermal imaging of one of the occupant, a child seat, and a child seat forward and backward in the seat assembly ([0009]-[0009], e.g., the camera is used for thermal imaging of a child seat). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Oriewski in the invention of Adams in view of Washeleski and Chou for including a camera for providing a thermal image of its field of vision in order to detect a child seta misuse.  

Regarding claim 22, this claim is rejected under the same rationale as claim 6.

7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2008/0129684) in view of Washeleski et al. (US 6,499,359) and Chou et al. (US 6,181,996), and further in view of Schofield et al. (US 2002/0003571) and Fendt (US 2017/0113615).  
Regarding claim 9, Adams in view of Washeleski and Chou does not specifically disclose the occupant detection system as set forth in claim 5 wherein the at least one camera is located in an outside mirror of the vehicle to monitor a cabin of the vehicle when the outside mirror is folded in.
However, Schofield discloses a video camera blind-spot detection system (Figs 21-22; [0284], e.g., a video camera blind-spot detection system 2100) comprising: 
at least one camera located in an outside mirror of a vehicle to monitor the side-lane blind spot on the driver side when the outside mirror is in a normal position (e.g., in the normal position of the driver-side exterior mirror assembly 2200, the video camera 2230 is arranged on the driver-side exterior mirror assembly 2200 to monitor the side-lane blind spot on the driver side).      
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Schofield in the invention of Adams in view of Washeleski for including a video camera in an outside mirror of a vehicle in order to provide a video camera blind spot detection system.
Adams in view of Washeleski, Chou and Schofield does not disclose wherein the at least one camera is configured to monitor a cabin of the vehicle when the outside mirror is folded in.
However, Fendt discloses a system for detecting an environment of a vehicle (Figs 1-3; [0030], e.g., system 1) comprising: 
at least one camera located in an outside mirror of a vehicle to monitor a rear vehicle environment when the outside mirror is folded in ([0030]-[0033], [0048], e.g., in the folded position of the exterior mirror 2, the camera 3 is arranged on the exterior mirror 2 for detecting a vehicle environments).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Fendt in the invention of Adams in view of Washeleski, Chou and Schofield for providing a pivotable exterior mirror which can be pivoted between a normal position and a folded position with respect to a vehicle so that a camera can be used multifunctionality, e.g., for detecting the side-lane blind spot on a driver side if the exterior mirror is in its normal position, and detecting a cabin of the vehicle if the outside mirror is folded in.

8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2008/0129684) in view of Washeleski et al. (US 6,499,359) and Chou et al. (US 6,181,996), and further in view of Divine et al. (US 2013/0030645).   
	Regarding claim 11, Adams in view of Washeleski and Chou does not specifically disclose the occupant detection system as set forth in claim 5 wherein the at least one camera is located in at least one entertainment system in the seat back of the seat assembly.
	However, Divine discloses an occupant detection system (Fig. 2; [0030]-[0031]) comprising a camera (e.g., camera 21) located in at least one entertainment system ([0070], e.g., a movie may be displayed on a display 23) in a seat back of a seat assembly (e.g., a seat back of a driver seat).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Divine in the invention of Adams in view of Washeleski and Chou for providing a camera in an entertainment system in a seat back of a seat assembly in order to detect facial images to determine an identity or mood a vehicle occupant (see [0029] and [0031] of Divine). 

9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2008/0129684) in view of Washeleski et al. (US 6,499,359) and Chou et al. (US 6,181,996), and further in view of Breed et al. (US 2004/0215382).  
	Regarding claim 12, Adams in view of Washeleski and Chou does not specifically disclose the occupant detection system as set forth in claim 1 including a gas sensing sensor located on the vehicle for sensing gas comprising at least one of CO2, H2, and CH4 and to communicate a sensed gas signal to the controller.
	However, Breed discloses an occupant detection system for a vehicle (Fig. 3) comprising: a gas sensing sensor located on the vehicle for sensing gas comprising at least one of CO2, H2, and CH4 and to communicate a sensed gas signal to a controller ([0227], e.g., a chemical sensor for sensing carbon dioxide and to communicate a sensed gas signal to a processor). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Breed in the invention of Adams in view of Washeleski and Chou for including a chemical sensor for sensing gas in order to determine the presence of a human occupant in a vehicle.

10.	Claims 13-14, 23-24 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2008/0129684) in view of Washeleski et al. (US 6,499,359) and Chou et al. (US 6,181,996), and further in view of Cuddihy et al. (US 2011/0074565).  
Regarding claim 13, Adams in view of Washeleski and Chou does not specifically disclose the  occupant detection system as set forth in claim 1 wherein the controller detects an audible noise in a cabin of the vehicle using microphones located on the vehicle.
However, Cuddihy discloses an occupant detection system for a vehicle wherein a controller detects an audible noise in a cabin of the vehicle using microphones located on the vehicle (Figs 1-2 and 4; [0024]-[0025], [0027], [0031]-[0036], e.g., microphones 22 can detect audio noise made by an occupant and an alert module can provide an alert to a responsible party if a processor determines that the occupant is present). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Cuddihy in the invention of Adams in view of Washeleski and Chou for including a microphone for detecting an audible noise made by an occupant in order to provide an alert to a responsible party if the occupant is present).

Regarding claim 14, Adams in view of Washeleski, Chou and Cuddihy further discloses the occupant detection system as set forth in claim 13 wherein the controller sends a signal to at least one of a cell phone, fob, and service if the audible noise is heard in the cabin of the vehicle (Cuddihy, Fig. 2; [0041]). 

Regarding claim 23, this claim is rejected under the same rationale as claim 13.
Regarding claim 24, this claim is rejected under the same rationale as claim 14. 
Regarding claim 28, this claim is rejected under the same rationale as claim 13.
Regarding claim 29, this claim is rejected under the same rationale as claim 14. 

11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2008/0129684) in view of Washeleski et al. (US 6,499,359), Chou et al. (US 6,181,996) and Cuddihy et al. (US 2011/0074565), and further in view of Grossman (US 2009/0146846). 
Regarding claim 15, Adams in view of Washeleski, Chou and Cuddihy does not specifically disclose the occupant detection system as set forth in claim 14 wherein the controller sends a signal to a honk horn of the vehicle if no response from the cell phone or fob after some time.
However, Grossman discloses a system (Fig. 1) wherein a controller (e.g., 24) sends a signal to a honk horn of a vehicle to alert a user according to predetermined settings (Fig. 3; [0048], [0060], [0066]-[0067],  e.g., the alarm system can activate an audible generator (e.g., a horn, etc.) to alert a user).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Grossman in the invention of Adams in view of Washeleski, Chou and Cuddihy for sending a signal to a honk horn of the vehicle if no response from the cell phone or fob after some time so that a police can be alerted (see [0056] of Grossman). 

12.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2008/0129684) in view of Washeleski et al. (US 6,499,359) and Chou et al. (US 6,181,996), and further in view of Satz et al. (US 2010/0117845). 
	Regarding claim 17, Adams in view of Washeleski and Chou does not specifically disclose the occupant detection system as set forth in claim 1 wherein the at least one first sensor and the at least one second sensor each comprises a single element construction 
	However, Satz discloses an occupant detection system (Fig. 2a; [0026], e.g., vehicle occupant detection system 230) wherein at least one first sensor and at least one second sensor each comprises a single element construction (e.g., a first sensor 238 and a second sensor 236 each comprises a single capacitive electrode).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Satz in the invention of Adams in view of Washeleski,  Chou and Cuddihy for providing a first sensor and a second sensor by using single capacitive electrodes because the first sensor and the second sensor can detect unique impedance characteristics of the human body, such as the presence, a position, and a type of an occupant (see [0025] of Satz). 	 

15.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2008/0129684) in view of Washeleski et al. (US 6,499,359) and Chou et al. (US 6,181,996), and further in view of Saitou et al. (US 6,559, 555).
Regarding claim 18, Adams in view of Washeleski and Chou further discloses the occupant detection system as set forth in claim 1 wherein the at least one first sensor and the at least one second sensor each comprises a flexible sensor (Washeleski, Fig. 10, lines 7, lines 19-45).
Adams in view of Washeleski and Chou does not specifically disclose wherein the at least one first sensor and the at least one second sensor each comprises a fabric sensor.
However, Saitou discloses an occupant detection system (col. 2, lines 20-40, e.g., a passenger detection system) for a vehicle wherein at least one first sensor and at least one second sensor each comprises a fabric sensor (Fig 29A; col. 39, lines 32-45, e.g., the antenna electrode 404 is made of a conductive cloth, but metallic threads may be woven into the seat fabric on the sitting section 401a and the backrest section 401b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Saitou in the invention of Adams in view of Washeleski and Chou for making a first sensor and a second sensor by weaving metallic threads into the seat fabric so that manufacturing cost can be lowered and comfort level can also be assured (Saitou, col. 9, lines 50-65).

16.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2008/0129684) in view of Washeleski et al. (US 6,499,359) and Chou et al. (US 6,181,996), and further in view of Kithil et al. (US 6,275,146).
Regarding claim 19, Adams in view of Washeleski and Chou does not specifically disclose the occupant detection system as set forth in claim 1 wherein the at least one first sensor and the at least one second sensor each senses an infant seat forward and backward in the seat assembly.
However, Kithil discloses an occupant detection system (Fig. 3; abstract) wherein at least one first sensor and at least one second sensor each senses an infant seat forward and backward in a seat assembly (col. 5, lines 61-67; col. 5, lines 1-10; Table 1, e.g., capacitive proximity sensors 5 each can sense an infant seat forward and backward according to the proximity of the infant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Saitou in the invention of Adams in view of Washeleski and Chou for providing capacitive proximity sensors for sensing an infant seat forward and backward because by detecting an infant seat backward, an airbag system can be disabled.

Allowable Subject Matter
17.	Claims 16, 25 and 30 are allowed.
18.	The following is a statement of reasons for the indication of allowable subject matter:
	The primary reason for indicating allowable subject matter is that the claims similarly recite “wherein the controller compares seat sensor signals from at least one seat assembly against another seat assembly of the vehicle to establish a reference level to look for one to be higher than the other for confirmation of an occupant in the at least one seat assembly” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art. 

Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG ZHOU/Primary Examiner, Art Unit 2623